PROB 35                   Report and Order Terminating Probation/Supervised Rele^R^Ftj
(Rev. 6/17)                             Prior to Original Expiration Date       U.S. OlSl RiCT COUR
                                                                                    AUGUSTA DIV.

                                                         ^
                                        United States District Court
                                                                    ^          2fli80CT 18 PM 3=08
                                                    FOR THE                                   i
                                    SOUTHERN DISTRICT OF GEORGI/PLERK.                      ■J.I
                                                                                                   ^
                                             AUGUSTA DIVISION                       50.Li!.,U. U. GA.



              UNITED STATES OF AMERICA


                             V.                                 Crim.No.     l:12CR00176-4


                       Hasan A. Dixon



       On April 13, 2015, the above named was placed on supervised release for a period of five years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                              Respectfully submitted




                                                              United StatesPTobation Officer



                                          ORDER OF THE COURT


       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminate^

          Dated this




                                                             Dimley H. Bow^
                                                             United States District Judge
